Citation Nr: 1760056	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, claimed as secondary to low back disability.

3.  Entitlement to service connection for a neurological disability of the bilateral upper extremities, claimed as secondary to low back disability.

4.  Entitlement to service connection for a disability manifested by chest pain.

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days under 38 C.F.R. § 4.29.

8.  Entitlement to a temporary total evaluation based on treatment necessitating convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2011 and March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a November 2016 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.

2.  A neurological disability of the right and left lower extremities, to include peripheral neuropathy, is not caused or aggravated by a service-connected disability.

3.  The Veteran is not diagnosed with a neurological disability of the right and left upper extremities.

4.  The Veteran is not diagnosed with a sleep disability, to include sleep apnea.

5.  The Veteran does not have a disability manifested by chest pain, to include a respiratory disability, that had its onset during active service, or is otherwise causally related to active service or any incident therein.

6.  In an October 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

7.  Additional evidence received since the October 1978 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for an acquired psychiatric disability.

8.  The Veteran was not hospitalized due to treatment of a service-connected disability.
9.  The Veteran did not require surgical or other treatment necessitating convalescence as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back was not incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A neurological disability of the right and left lower extremities is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

3.  A neurological disability of the right and left upper extremities is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

4.  Sleep disability, to include sleep apnea, is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

5.  A disability manifested by chest pain, to include a respiratory disability, was not incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

6.  The October 1978 rating decision declining to reopen the issue of entitlement to service connection for a nervous condition is final.  38 U.S.C. § 7105(c) (1972); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1978).

7.  Since the October 1978 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for an acquired psychiatric disability; this claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
8.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 have not been met.  38 C.F.R. § 4.29 (2017).

9.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 have not been met.  38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran and his representative have raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the November 2016 Board Remand, the identified outstanding Social Security Administration (SSA) records and VA treatment records were obtained.  Additionally, the Veteran was afforded VA examinations with medical opinions in April 2017 and June 2017 as to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 and June 2017 VA examinations and medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  As such, the Board finds that VA has complied with the mandates of the November 2016 Board Remand and does not have a duty to assist that is unmet.

II. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

Certain chronic diseases, including arthritis, a psychosis, and an organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

a. Low back disability, and neurological disabilities of the bilateral upper and lower extremities

Here, the Veteran contends that he developed a low back disability during his military service.  Specifically, he has asserted that he incurred a back disability while carrying heavy loads during marches on active duty.  See, e.g., the statement of the Veteran's representative dated October 2015.  The Veteran has additionally asserted that he developed neurological disabilities of the bilateral upper and lower extremities secondary to his low back disability.  See the Veteran's claim dated February 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

With respect to his assertions of in-service injury, the Veteran's service treatment records (STRs), including his September 1974 separation examination, are absent any documented complaints of back pain or related injury.  The Veteran is competent to report symptoms such as back pain and describe an in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Board finds that any in-service back injury or symptoms resolved without residual chronic disability because at his September 1974 separation examination, the Veteran's spine and musculoskeletal system were examined and affirmatively determined to be normal at that time.  The Board also notes that the post-service record on appeal is negative for complaints or findings of a low back disability in the first post-service year or for many years thereafter.  

Post-service treatment records dated in February 2011 document the Veteran's complaints of chronic low back pain.  In a February 2011 letter, Dr. N.O. noted that the Veteran's continuing back pain was worsening.  Dr. N.O. reported that the Veteran described numbness and decreased pinprick sensation in his bilateral lower extremities.  Dr. N.O. further stated that the Veteran "seriously injured his back when he was lifting a heavy objective while at service."  Dr. N.O. continued, "the force he realized not only causes direct trauma, but also inflammatory processes that developed degenerative changes."  Dr. N.O. diagnosed the Veteran with "degenerative problems with secondary radiculopathy and neuropathy."  Critically, as to Dr. N.O.'s conclusions concerning nexus, he did not review the evidence of record prior to rending his opinion and failed to comment on the absence of documented back complaints for over thirty years following the Veteran's military discharge.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

VA treatment records dated in May 2013 indicated that the Veteran had left L5-S1 radiculopathy secondary to disc disease and osteophyte formation.  VA treatment records dated in June 2013 indicate that the Veteran underwent a left L4-L5 hemilaminectomy with discectomy L5-S1 and foraminotomy.
In April 2017, the Veteran was afforded a VA examination to assess whether he had neurological disabilities of the bilateral upper and/or lower extremities.  Upon examination, the Veteran denied numbness, pain, or any neuropathic symptoms in the upper extremities, and endorsed tingling and numbness in the bilateral lower extremities since 2011.  After physical examination of the Veteran, the examiner stated that "[t]here is no evidence of bilateral upper extremity peripheral neuropathy or radiculopathy."  He diagnosed the Veteran with bilateral lower extremity peripheral neuropathy.

The Veteran was afforded a VA examination in April 2017 at which time the examiner confirmed an on-going diagnosis of lumbar degenerative disc disease (DDD) status-post surgery.  As to the question of nexus, the examiner determined that the Veteran's low back disability "is less likely as not related to service."  The examiner explained that, upon separation from service in September 1974, there was no evidence of low back pain.  The examiner further stated that there was "[n]o evidence of low back trauma during service and there is no evidence of continuity of symptoms" from service.  The examiner continued, "[t]his condition was diagnosed [in] 2012 and surgery was performed in year 2013, several years after service."  The April 2017 VA examiner also reported that the Veteran's bilateral lower extremity peripheral neuropathy is less likely as not caused by and/or aggravated by a service-connected disability.  He explained, "Veteran is service connected for impaired hearing, tinnitus and complete atrophy of the testis . . . Medical evidence does not support the relationship of [these] conditions between each other.  They are completely unrelated to each other.  Current peripheral neuropathy condition is due to non-service-connected diabetes mellitus."  The examiner continued, "[m]edical evidence does not support the fact that having peripheral neuropathy at the lower extremities could be related to lumbar spine DDD" as there is no clinical evidence of radiculopathy.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the findings of the April 2017 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the April 2017 examiner's nexus opinion was based on a thorough review of the record, including the lay statements and medical evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  His conclusion was also based on the character of the Veteran's current lumbosacral spine pathology which the examiner explained, based on his medical training, was not consistent with an in-service injury.  The Board therefore places significant weight on the findings of the April 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed low back disability and the Veteran's active duty service outweighs any medical evidence suggestive of a nexus.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed lumbosacral spine disability was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his low back disability are contradicted by the conclusion of the April 2017 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the April 2017 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed lumbosacral spine disability, are contradicted by the findings of the April 2017 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.  Moreover, as set forth above, the contemporaneous clinical evidence, including the September 1974 separation examination which shows that the Veteran's spine was normal at separation, do not support his contentions of continuous symptoms since service.  

Considering the overall evidence, including the post-service medical evidence, the April 2017 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that she suffers from a lumbosacral spine disability, which is related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

With respect to the claimed neurological disabilities, the evidence of record indicates that the Veteran currently has no diagnosed neurological disability of the upper extremities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability).  Moreover, the Veteran has asserted entitlement to service connection for neurological disabilities of the bilateral upper and lower extremities as secondary to his lumbosacral spine disability.  There is no evidence to suggest, nor does the Veteran contend, that his claimed disabilities are directly due to his military service, or any other service-connected disability.  Rather, he specifically argues that he developed these disabilities due to his lumbosacral spine disability.  See Veteran's claim dated February 2011.  Critically, as explained above, service connection has not been established for a lumbosacral spine disability.  Accordingly, service connection for neurological disabilities of the bilateral upper and lower extremities is not warranted.  38 C.F.R. § 3.310.


b. Chest pain

Here, the Veteran contends that he developed a disability manifested by chest pain during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's STRs dated in November 1972 documented his complaints of chest wall pain upon taking a deep breath; he was subsequently diagnosed with pneumonia.  In March 1973, it was noted that the Veteran had a history of probable viral pneumonia with secondary pleural effusion; it was further indicated that the Veteran underwent thoracentesis in February 1973.  See also the STR dated April 1973.  He was placed on physical profile for pneumonia in May 1973.  The Veteran's continuing complaints of chest pain were noted in July 1973 and March 1974.  His September 1974 separation examination was absent for any cardiovascular or respiratory disability or other relevant pathology.  Indeed, his lungs and chest were examined and affirmatively determined to be normal.  Moreover, a chest X-ray performed at service separation was negative.  

In a July 2011 VA examination report, it was noted that the Veteran suffered from pneumonia complicated with pleural effusion during his active duty service.  The examiner noted that, "after healing from his pneumonia, [the Veteran] was sent to basic training and has not suffered from chest pain again."  The Veteran denied current chest pain, shortness of breath, or dyspnea on exertion.  A contemporaneous chest x-ray showed "[n]o acute cardiopulmonary abnormality."  The examiner reported that there was no evidence of chest pain on examination.

VA treatment records dated in June 2013 noted that the Veteran was tachycardic and hypoxemic.  As described above, his June 2013 lumbosacral spine surgery was complicated by bilateral pulmonary embolism.

The Veteran was afforded a VA examination as to his claimed chest pain in June 2017, at which time the examiner reported that "there is no evidence of a heart condition, heart disease, or cardiac symptoms as per today's examination, interview, and records review."  In a separate June 2017 respiratory examination, the examiner noted diagnoses of emphysema, chronic obstructive pulmonary disease (COPD), interstitial lung disease, and an episode of pneumonia in 1972 (resolved).

In a separate June 2017 VA medical opinion, the examiner determined that the diagnosed respiratory disabilities were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "[t]he available STR's show that the Veteran was seen and treated for an episode of acute pneumonia during active military service, which was treated and resolved, without evidence of residuals or sequelae after discharge from service."  The examiner continued, "[a]s per the Veteran's own statements, during many years he has been free of respiratory problems or symptoms.  He states his current pulmonary condition and symptoms had onset after year 2010.  He reports a history of chronic active smoking during more than 40 years."  The examiner further stated, "[t]he medical records show evidence of interstitial lung disease, which is most likely idiopathic.  As per medical literature this occur[s] largely among current and former smokers."  He additionally indicated, "[t]here is also evidence of COPD with emphysema.  Also, as per medical literature review, the most important risk factor for COPD and emphysema is cigarette smoking."

In this matter, the medical evidence of record shows that the currently diagnosed respiratory disabilities are less likely than not due to the Veteran's military service.  The Board finds the June 2017 VA examiner's opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the June 2017 examiner concluded that the Veteran's diagnosed respiratory disabilities are not etiologically related to his military service, to include his documented in-service complaints of in-service chest pain.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed respiratory disabilities were incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his chest pain is contradicted by the conclusion of the June 2017 VA examiner who considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the June 2017 VA examiner's opinion to be of greater probative weight than the more general lay assertions of the Veteran.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the June 2017 VA examiner's opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

c. Sleep disability to include sleep apnea

Regarding the Veteran's claim of service connection for a sleep disability, a review of his VA and private treatment records does not reveal a diagnosed sleep disorder, to include sleep apnea.  In a February 2011 letter, Dr. N.O. noted the Veteran's report of sleep problems, but did not diagnose the Veteran with a sleep disorder.  Additionally, the April 2017 VA mental health examiner noted the Veteran's report that he took medication to help with sleep for 10 years; however, the examiner did not indicate that the Veteran suffered from a diagnosed sleep disorder.

Significantly, there is nothing in the record to suggest that the Veteran has been diagnosed with a sleep disorder at any time, nor has the Veteran or his representative pointed to any such evidence.  As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Shedden, supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

To the extent that the Veteran's filing a claim is a contention that he currently has sleep disorder, the Board recognizes that he is competent to give evidence about what he experienced; for example, he is competent to report that he has been diagnosed with a condition or that he experienced certain observable symptoms such as impaired sleep.  See Jandreau v, 492 F.3d at 1376-77; Washington, 21 Vet. App. at 195 (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno, supra.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson, 581 F.3d at 1316 (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

The Veteran, however, has not reported that he has been diagnosed as having a sleep disorder, to include sleep apnea.  Moreover, the issue of whether the Veteran has a diagnosed sleep disorder is a diagnostic question as to internal, not directly observable diseases or injuries, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  A lay statement by the Veteran suggesting the presence of a sleep disorder is therefore not competent in this regard.  Rather, such a determination is a medical conclusion that requires medical expertise, for which the Veteran is not qualified.

The Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim including evidence of current sleep disorder; however, he has failed to do so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of a diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. Claim to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an October 1978 decision, the RO denied the Veteran's original claim of entitlement to service connection for a nervous condition.  The Veteran did not perfect an appeal, and new and material evidence was not received within one year of the issuance of the decision.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The Veteran now seeks to reopen his claim of service connection for an acquired psychiatric disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in October 1978.  After reviewing the record, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claim of service connection for an acquired psychiatric disability.

The evidence associated with the Veteran's claims file at the time of the last final denial in October 1978 included STRs, the Veteran's statements, and an August 1978 VA examination report.

At the time of the last final denial, the Veteran contended that he had a psychiatric disability manifested by nervousness, which developed following a surgical operation on his testicles in 1974.  See the Veteran's claim dated July 1978.

The Veteran served on active duty from October 1972 to October 1974.  His STRs, including his September 1974 separation examination did not document any psychological complaints or diagnosed.  In August 1978, the Veteran was afforded a VA psychological examination in conjunction with his service connection claim.  The examiner noted the Veteran's report of nervousness since his 1974 left testicular operation.  However, the examiner determined that the Veteran did not have a current psychological disability.

As described above, the Veteran's claim of entitlement to service connection for a nervous condition was last finally denied in an October 1978 rating decision.  A review of the record shows that the Veteran filed a claim to reopen the matter of entitlement to service connection for an acquired psychiatric disability in February 2011.  For the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim has not been received.

The evidence associated with the claims file subsequent to the final decision in October 1978 includes, but is not limited to, the Veteran's VA and private treatment records, a February 2011 letter from Dr. N.O., a VA examination dated April 2017, and lay statements of the Veteran.

In his February 2011 letter, Dr. N.O. noted the Veteran's report of impaired daily activities and social functioning, sleep problems, and isolation; no diagnosed psychiatric disorder was indicated.  In addition, the April 2017 VA examiner determined that the Veteran did not have a diagnosed psychiatric disability.  The examiner stated that the Veteran was coherent, logical, and relevant at the time of examination.  He reported that "[t]he Veteran has not experienced a significant decrease in functionality, has not been 'mental' hospitalized, no evidence of psychiatric crisis, [and] no evidence of mental pharmacological treatment in relation to any mental condition."  The examiner further noted that any reported mental health symptoms were not severe enough to interfere with the Veteran's daily activities, family responsibility, financial debts, occupational tasks, and social functioning.  Accordingly, the April 2017 VA examination indicating that the Veteran does not have a current psychiatric diagnosis is unfavorable to the claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  However, as indicated above, in the current appeal the Veteran has not provided new and material evidence as to a diagnosed psychiatric disability related to his military service, which was not previously considered in prior decision.  Accordingly, his contentions made during the current appeal are cumulative and may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2017).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for an acquired psychiatric disability is not reopened.

IV. Temporary total evaluations

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29.

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or (3) the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability results in 1 of the 3 scenarios just noted.  38 C.F.R. § 4.30(a).

The Veteran contends that he is entitled to temporary total evaluations pursuant to 38 C.F.R. §§ 4.29 and 4.30 as a result of his June 2013 lumbosacral spine surgery.  See the Veteran's claim dated July 2013.  Following a review of the relevant evidence of record, the preponderance of evidence weighs against the Veteran's claims of entitlement to a temporary total disability rating for service-connected disability requiring hospital treatment, observation, or convalescence.

In June 2013, the Veteran underwent a left L4 and L5 hemilaminectomy with discectomy L5-S1 and foraminotomy, which was complicated by bilateral pulmonary embolism.  See the VA treatment records dated June 2013.

Regarding the Veteran's claim of entitlement to a total disability rating for service-connected disability requiring hospital treatment in excess of 21 days, the evidence of record reflects that he was hospitalized in June 2013 due to lumbosacral spine surgery complicated by bilateral pulmonary embolism.  As described above, he is not service-connected for a lumbosacral spine disability or any respiratory disability.  Thus, the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.29 is not warranted.

It therefore follows that the claimed period of convalescence dating from the June 2013 lumbosacral spine surgery complicated by bilateral pulmonary embolism was not for a service-connected disability.  As such, the Board finds an assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 is also not warranted.

In sum, there is no basis for the assignment of temporary total ratings per 38 C.F.R. §§ 4.29, 4.30.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neurological disability of the right and left lower extremities is denied.

Entitlement to service connection for a neurological disability of the right and left upper extremities is denied.

Entitlement to service connection for a sleep disability, to include sleep apnea, is denied.

Entitlement to service connection for a disability manifested by chest pain, to include a respiratory disability, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for an acquired psychiatric disability is denied.

A temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days is denied.

A temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


